1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    BARBARA BOSCIA,
                                                 Case No. 8:17-cv-01427-GJS
12                 Plaintiff
13            v.                                 JUDGMENT
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                   Defendant.
16
17
18         IT IS ADJUDGED that the decision of the Commissioner of the Social
19   Security Administration is REVERSED and this matter REMANDED, pursuant to
20   sentence four of 42 U.S.C. § 405(g), for further administrative proceedings
21   consistent with the Court’s Memorandum Opinion and Order filed
22   contemporaneously with the filing of this Judgment.
23
24   DATED: November 19, 2018
25                                         __________________________________
26                                         GAIL J. STANDISH
                                           UNITED STATES MAGISTRATE JUDGE
27
28
